Case 1:19-cv-04676-PAE Document 82 Filed 06/27/19 Page 1 of 2

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: lp [2: i” IA
STATE OF NEW YORK, et al.,
Plaintiffs, 19 Civ. 4676 (PAE)
-v- 19 Civ. 5433 (PAE)

19 Civ. 5435 (PAE)
UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al., ORDER

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received defendants’ request to continue the deadline to respond to
plaintiffs’ motions for a preliminary injunction and to set a briefing schedule for cross motions
on summary judgment. Dkt. 79. Defendants “represent to this Court that HHS will delay
enforcement of the HHS rule challenged in this case, Protecting Statutory Conscience Rights in
Health Care; Delegations of Authority, 84 Fed. Reg. 23,170 (May 21, 2018) (“Final Rule”), until
November 22, 2019—four months after its July 22, 2019 effective date.” Jd. at 1. Defendants
argue, therefore, that “the initial alleged emergency that prompted Plaintiffs’ preliminary
injunction motions no longer exists.” /d. Plaintiffs counter that such a representation is
inadequate and does not fully preserve the status quo. See Dkt. 80 at 1-2.

The Court denies defendants’ request in its entirety. Unless and until defendants either
(1) supply conclusive evidence that the effective date of the Final Rule has been officially

postponed; or (2) consent to a Court order that would enjoin defendants from enforcing,
Case 1:19-cv-04676-PAE Document 82 Filed 06/27/19 Page 2 of 2

applying, or taking any action to implement the Final Rule until resolution of the preliminary
injunction motions, the existing briefing and argument schedule remains in effect.!

For avoidance of doubt, defendants’ opposition to plaintiffs’ motions for a preliminary
injunction remain due tomorrow, June 28, 2019. The Court will construe a failure to file
opposition submissions on this date as signifying that defendants do not oppose plaintiffs’
application for preliminary relief.

SO ORDERED.

Fok A, Engodnne

PAUL A. ENGELMAYER
United States District Judge
Dated: June 27, 2019
New York, New York

 

| The Court notes that a district court in the Northern District of California today denied similar
relief requested by defendants in a case challenging the same HHS tule. See City and Cty. of San
Francisco v. Azar, No. C 19-2405 WHA (N.D. Cal.) at Dkt. 54.

2
